               UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF MICHIGAN
                    SOUTHERN DIVISION

BRANDON WALKER,


                     Petitioner,               Case No. 2:19-cv-11806
                                               Hon. Terrence G. Berg
v.

WARDEN,

                     Respondent.
___________________________________/

                            JUDGMENT


     IT IS ORDERED that the petition for writ of habeas corpus is
DISMISSED WITHOUT PREJUDICE.

     IT IS FURTHER ORDERED that a certificate of appealability

and permission to appeal in forma pauperis are DENIED.



Dated at Detroit, Michigan: October 31, 2019

                                       DAVID J. WEAVER
                                       CLERK OF THE COURT
                                       s/A. Chubb
                                       Case Manager and Deputy Clerk

APPROVED:
s/Terrence G. Berg
HON. TERRENCE G. BERG
UNITED STATES DISTRICT JUDGE
